            Case 2:20-cv-05208-GJP Document 4 Filed 10/21/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARTIN FRANKEL,

                         Plaintiff,

           v.                                                   CIVIL ACTION
                                                                NO. 20-5208
 MARIA H. GUZMAN, et al.,

                         Defendants.


                                      MEMORANDUM

       Plaintiff Martin Frankel filed a Motion to Proceed In Forma Pauperis (ECF No.

1) along with an Emergency Motion for a Preliminary Injunction and Temporary

Restraining Order. (ECF No. 2.) In his Emergency Motion, Frankel asks the Court to

reinstate a state-court continuance delaying eviction proceedings against him until

January 7, 2021. (Emergency Mot. at 95 96, ECF No. 2.) Alternatively, he asks the

Court to enjoin a hearing in state court before a Magisterial District Judge, which is

scheduled for October 22, 2020, because he fears that as a result of the hearing he will

ultimately be evicted from his home. (Id. at 10, 96) ( e       e        a   e       a

injunction and temporary restraining order, enjoining the defendants from commencing

and prosecuting the eviction proceeding against [him] ); see also (Rescheduling Notice,

ECF No. 2-8).1 The Court grants the Motion to Proceed In Forma Pauperis and denies

the Emergency Motion for a Preliminary Injunction and Temporary Restraining Order.



       1  Frankel did not file a complaint with his Emergency Motion. See Fed. R. Civ. P. 3.
However, a review of the Emergency Motion suggests that he intends to raise claims against Maria
H. Guzman, his landlord, and the Magisterial District Court under 42 U.S.C. § 1983 for allegedly
violating his due process rights and the Supremacy Clause. (Emergency Mot. at 21 22, ECF No. 2.)
He may also intend to assert claims under the Americans with Disabilities Act and the Fair Housing
Act. See (id.).

                                                1
          Case 2:20-cv-05208-GJP Document 4 Filed 10/21/20 Page 2 of 5




                                             I

       F a   e   primary argument in support of his request for a temporary

restraining order or preliminary injunction is that his anticipated eviction is

unconstitutional under the Supremacy Clause of the United States Constitution

because the Centers for Disease Contro a d P e e          ( CDC ) issued an Order

temporarily halting evictions for non-payment of rent from September 4, 2020 through

December 31, 2020 due to COVID-19. See Temporary Halt in Residential Evictions To

Prevent the Further Spread of COVID-19, 85 Fed. Reg. 55,292 (Sept. 4, 2020). He also

appears to allege that the upcoming hearing, and his potential impending eviction, will

violate his due process rights. Frankel is sixty-five years old and has a compromised

immune system, so he fears that his eviction will expose him to COVID-19 and result in

his death.

       Frankel alleges that on September 1, 2020, Guzman filed an eviction action

against him in Magisterial District Court. (Id. at 13.) On September 4, 2020, the CDC

issued its Order precluding certain evictions through December 31, 2020. Nevertheless,

Guzman continued to prosecute the eviction action against Frankel. (Emergency Mot.

at 13, ECF No. 2.) The Magisterial District Judge held a hearing on September 24,

2020, and, according to Frankel, stayed the proceeding until January 7, 2021 expressly

because of the CDC Order. (Id. at 16.)

       T e ea e , G      a     ed a a e ded c        a     ee          e e        ee c

   ceed          e ba        a F a   e   ea e e    ed    Se e be 30, 2020. (Id. at 17.)

Frankel alleges that Guzman chose not to renew his lease due to his failure to pay rent.

(Id.) Accordingly, the Magisterial District Judge scheduled a hearing on October 22,



                                            2
            Case 2:20-cv-05208-GJP Document 4 Filed 10/21/20 Page 3 of 5




2020. (Id. at 18.) The public docket reflects that Frankel is represented by counsel in

the eviction proceeding. See Montgomery County Magisterial District Court Docket

Sheet, Guzman v. Frankel, MJ-38104-LT-0000019-2020 (filed Sept. 2, 2020).

        F a      e a e e         a ,a          e ea        , e                      e a O de                   e c          ,

violation of the Americans with Disabilities Act (ADA); the Emergency Order of the

United States Centers for Disease Control, which prohibits the eviction of the tenant

plaintiff; the Fourteenth Amendment to the Constitution of the United States; and the

S     e ac C a        e          eC                            eU            ed S a e . (Emergency Mot. at 21,

ECF No. 2.) He requests two forms of relief. F                               , ea             eC                           e a O de

reinstating the original decree of the Magisterial District Court, staying the state

e c           ceed               Ja        a       7, 2021. (Id. at 95.) Second, he asks the Court to

issue a temporary restraining order e                                a       Pe              a a   a ec

conducting any eviction proceeding against [him] until the United States District Court

 a          ed     ad d ca                            a e . (Id. at 96.) The Anti-Injunction Act bars

both requests.

                                                               II

        The Anti-I           c        Ac              b              c              a          e e ec                  a

     ceed             a ec            e ce         a e     e             a          ed b Ac            C           e ,             e e

 ece a           ad               dc           ,                ec           e ec       ae         d       e       .       In re

Prudential Ins. Co. of Am. Sales Practices Litig., 314 F.3d 99, 103 (3d Cir. 2002)

(quoting 28 U.S.C. § 2283). T e Ac                        a ab               e           b     a a             e                   ae

court proceedings, unless the injunction falls within one of [the] three specifically

de    ed e ce          ,         c a e         be c             ed a                    . Id. (quoting Atl. Coast Line



                                                               3
              Case 2:20-cv-05208-GJP Document 4 Filed 10/21/20 Page 4 of 5




R.R. Co. v. Brotherhood of Locomotive Eng’rs, 398 U.S. 281, 286 (1970)). Frankel

argues that the second exception      when an injunction would be necessary to aid in the

ede a c               dc        applies here. (Emergency Mot. at 26 27, 44, ECF No. 2.)

He contends that, unless the Court enjoins the upcoming state court hearing, it will be

precluded from exercising jurisdiction under the Rooker-Feldman doctrine. (Id. at 27,

36 37.)

          C        a e ed      a       ec     d e ce              a   cab e       e a     a

cannot present his or he       ede a c a               e   a ec       e c          ceed       .

Sinisgallo v. Town of Islip Hous. Auth., 865 F. Supp. 2d 307, 318 (E.D.N.Y. 2012).

Frankel does not establish a plausible basis for the Court to conclude that he will not

have a chance to raise his arguments regarding the CDC Order in state court or that

the CDC Order bars the eviction proceeding. See HHS/CDC Temporary Halt in

Residential Evictions to Prevent the Further Spread of COVID-19 Frequently Asked

Questions, https://www.cdc.gov/coronavirus/2019-ncov/downloads/eviction-moratoria-

order- a      . d ( T e O de               e ded       e     ae             e d    e    e a

any state or local court. Nor is it intended to prevent landlords from starting eviction

proceedings, provided that the actual eviction of a covered person for non-payment of

rent does NOT take place during the period of the Order. ).

      Moreover, several district courts in this Circuit have held that [t]he Anti-

Injunction Act precludes a federal court from enjoining state court eviction or

foreclosure proceedings. McMillan v. Nationstar Mortg. Co., No. 20-cv-1321, 2020 WL

4201605, at *2 (E.D. Pa. July 22, 2020) (citing Coppedge v. Conway, No. 14-cv-1477,

2015 WL 168839, at *1 2 (D. Del. Jan. 12, 2015) (Anti-Injunction Act prohibited federal



                                                   4
            Case 2:20-cv-05208-GJP Document 4 Filed 10/21/20 Page 5 of 5




court from enjoining sheriff s sale ordered by state court)); see also Rhett v. Div. of

Hous., Dep’t of Cmty. Affairs, No. 14-cv-5055, 2014 WL 7051787, at *3 (D.N.J. Dec. 12,

2014) ( [T]      ee e      Pa       equests that this Court dismiss the eviction

proceedings or order them transferred to this Court, the Anti Injunction Act prohibits

      C            a        c ac      . ); E. Liggon-Redding v. Generations, No. 14-cv-

3191, 2014 WL 2805097, at *2 (D.N.J. June 20, 2014) (holding that under the Anti

Injunction Ac , ede a c            e e a    ac     ea              a a       a ec

proceedings, including Eviction Ac         ); Mason v. Bank of Am., N.A., No. 13-cv-3966,

2013 WL 5574439, at *7 (E.D. Pa. Oct. 19, 2013) ( C                    e Ea e      D       c

Pennsylvania have declined to enjoin state court proceedings involving foreclosures and

  e         ae         a        e Anti Injunction Ac . )). T e C      de e F a         e

Emergency Motion because the Anti-Injunction Act bars the relief sought and the

exceptions to the Act do not apply.

          An appropriate Order follows.

                                                        BY THE COURT:


                                                         /s/ Gerald J. Pappert
                                                        ________________________

                                                        GERALD J. PAPPERT, J.




                                               5
